Per Curiam.
A presumption of satisfaction from lapse of time, arises in the case of every species of security for the payment of money, whether bond, mortgage, judgment, or recognizance; and the ' computation runs from the period when the money was demandable. The plaintiff was entitled, if not before, yet certainly at the settlement of the administration account in 1805, and without any thing to rebut the presumption, he is clearly too late with his suit in 1S2G. He relies on the fact that the settlement before the Register was not confirmed by the Orphans’ Court; but is there the less room for a presumption of satisfaction, because the administrators were not called on to perfect their account 1 It is unnecessary to say that the limitation runs from the time when the parties interested are first entitled to demand an account — that point will, when it arises, merit consideration, but we confidently assert that the arrest of a judgment actually in progress, strengthens, rather than weakens the presumption of compromise and satisfac- ' Uon.
Judgment affirmed.,